Citation Nr: 1003556	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disability.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the RO.  

In January 2010, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge via video 
teleconference.  A transcript of the hearing has been added 
to the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2009).  

If there is only one service-connected disability, it must be 
rated 60 percent or more; if there are two or more service-
connected disabilities, at least one must be rated 40 percent 
or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  

That is, TDIU for compensation purposes may not be assigned 
if unemployability is a product of advanced age, or of other 
nonservice-connected disabilities, rather than a result of 
functional impairment due solely to service-connected 
disabilities.  38 C.F.R. § 4.19.  

Here, the Veteran is rated at 70 percent for his service-
connected posttraumatic stress disorder (PTSD).  He is not 
service connected for another condition.  

The Veteran's last employment ended in January 2007.  He was 
a maintenance supervisor for a bus company.  The employer 
indicated that the Veteran's employment was terminated 
because the position was eliminated.  

At the January 2010 hearing, the Veteran testified that he 
thought the bus company let him go because the union was not 
happy with him.  He was irritated by the workers he 
supervised because they refused to do their share of the 
work.  

Prior to the bus company position, the Veteran worked as a 
security guard and as a janitor.  He testified that he had to 
resign from a private security company when they assigned him 
to a post that would require carrying a weapon.  He refused 
to carry a weapon because he was afraid of killing someone if 
he was to become angry.  

The Social Security Administration (SSA) awarded the Veteran 
disability benefits based on his January 2007 claim.  SSA's 
November 2008 decision found four severe impairments that 
limit the Veteran's ability to do basic work activities:  
status-post bilateral total hip arthroplasty, degenerative 
joint disease of the right knee, PTSD and depression.

The Veteran's last VA examination for PTSD was in February 
2007.  At that time, the Veteran was pessimistic about 
securing full-time employment because of his chronic anger, 
his age, and his medical frailties that include arthritis.  

The Board finds that a more current VA examination is needed 
to determine whether the Veteran's PTSD, in and of itself, is 
so severe as to produce unemployability.  Also, the claims 
file contains copious recent treatment records that have not 
been reviewed by a VA examiner.  

VA's duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  38 C.R.F. § 3.159 (2006); Green v. Derwinski, 1 
Vet. App. 121 (1991).  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the Veteran 
for an examination to determine the 
nature and severity of his PTSD.  The 
claims folder must be made available for 
the examiner to review.  All indicated 
studies should be performed, and all 
findings should be reported in detail.

Thereafter, the examiner must state an 
opinion as to whether, without regard to 
the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected PTSD alone 
renders him unable to secure or follow a 
substantially gainful occupation.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to included, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for a TDIU 
rating in light of all the evidence of 
record.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afford an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


